DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub 2009/0236752, hereinafter Lee) in view of Mertol (US Pat 6,008,536).
Regarding claim 1, figure 1 of Lee discloses a semiconductor package comprising:
a substrate (204) having an upper surface, a transversely opposed second surface, and a substrate footprint area and a contact pad (104) array disposed on the second surface of the 
wherein the first pattern includes a plurality of peripheral contact pads;
a first die stack (122) having a first die stack footprint area; the first die stack footprint area less than the substrate footprint area; and
a spacer die (110) disposed between the upper surface of the substrate and first die stack the spacer die having a footprint area that is greater than the first die stack footprint area and the same or smaller than the substrate footprint area; wherein
the first die stack physically couples to the upper surface of the spacer die in a location such that the first die stack footprint area partially overlaps a portion of the plurality of peripheral contact pads; and wherein
the spacer die footprint area completely overlaps the portion of the plurality of peripheral contact pads at least partially overlapped by the first die stack footprint.
Lee does not explicitly disclose the overlap is from a plan view perspective.
In the same field of endeavor, figures 1 and 3 of Mertol disclose a substrate (14) having an array of contact pads (42) that are distributed across an entire area of the substrate.
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the contact pads of Lee across the surface of the substrate as taught by Mertol for the purpose of electrical pathways to route input/output signals to the device. Note that with such a layout, the first die stack footprint would partially overlap a portion of the peripheral contact pads rom a plan view perspective and the spacer die footprint area would completely overlap said portion.
Regarding claim 2, figure 1 of Lee discloses a plurality of solder balls (108), each of the plurality of solder balls conductively coupled to a respective one of the plurality of contact pads (104).
Regarding claim 3, figure 1 of Lee discloses an encapsulant (140) disposed about at least a portion of the first die stack (122).
Regarding claim 4, figure 1 of Lee discloses a second die stack (130) having a second die stack footprint area;
wherein a combined footprint area of the first die stack and the second die stack is less than the substrate footprint area;

wherein at least some of the plurality contact pads (104) are disposed on the second surface of the substrate in the interstitial space between the first die stack footprint and the second die stack footprint such that the contact pads disposed in the interstitial space are partially overlapped from the plan view perspective by at least one of: the first die stack footprint or the second die stack footprint;
wherein the spacer die (110) is disposed between the upper surface of the substrate and the first and the second die stacks; and
wherein the spacer die footprint area completely overlaps the portion of the plurality of peripheral contact pads at least partially overlapped by the first die stack footprint and the contact pads disposed in the interstitial space between the first die stack and the second die stack from the plan view perspective.
Regarding claim 5, figure 1 of Lee discloses the second die stack (130) communicably couples to the upper surface of the spacer die (110) in a location such that the second die stack footprint partially overlaps a portion of the plurality of peripheral contact pads (104) from the plan view perspective;
wherein the spacer die footprint area completely overlaps the portion of the plurality of peripheral contact pads at least partially overlapped by the footprint of the second die stack from the plan view perspective.
Regarding claim 6, figure 1 of Lee discloses the first die stack (122) and the second die stack (116) comprise a system on a chip (¶ 41 and 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 7, Lee does not explicitly disclose the spacer die (110) comprises a silicon spacer die.
However, it would have been obvious to form the spacer die using silicon since it is a well known material for integrated circuit dice.
Regarding claim 8, Lee does not explicitly disclose the silicon spacer die comprises a silicon-containing material having a thickness of from about 10 micrometers (µm) to 100 µm.
However, it would have been obvious to form the spacer die to have a material thickness within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 9, Lee does discloses a die attach film (126) disposed between the first die stack (122) and the spacer die (110) but does not explicitly disclose the die attach film comprises a material having a first modulus of elasticity; wherein the spacer die comprises a material having a second modulus of elasticity; and wherein a difference between the first modulus of elasticity and the second modulus of elasticity is less than 10% of the larger of the first modulus of elasticity or the second modulus of elasticity.
However, it is well known in the art to form die attach films with materials to minimize a mismatch of modulus of elasticity.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YU-HSI D SUN/            Primary Examiner, Art Unit 2895